Citation Nr: 0218649	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  94-18 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to mustard 
gas exposure.  


REPRESENTATION

Veteran represented by:	Oregon Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel

INTRODUCTION

The veteran had active naval service February 1943 to 
December 1946, and active air service from October 1951 to 
April 1952.  This matter comes to the Board of Veterans' 
Appeals (Board) from a November 1993 decision of the 
Department of Veterans Affairs (VA) Portland Regional 
Office (RO), which denied service connection for a skin 
disorder and psychiatric disorder.  In January 1999, the 
veteran testified at a Board hearing at the RO.  As noted 
on the cover page above, his claim is now in the 
jurisdiction of the Los Angeles RO.  

In May 1999, the Board denied service connection for a 
skin disorder.  The issue of service connection for an 
acquired psychiatric disorder was remanded for additional 
development of the evidence.  The record shows that the RO 
has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  In October 2002, the 
veteran was notified that the member of the Board before 
whom he testified in January 1999 was no longer employed 
by the Board.  He was afforded the opportunity to appear 
at another hearing, but declined by letter in November 
2002.  


FINDING OF FACT

A psychiatric disorder was not shown in service or for 
decades thereafter, and the most probative evidence of 
record indicates that there is no association between any 
current psychiatric disorder and the veteran's active 
service or any incident therein, including participation 
in mustard gas testing.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.310, 3.316 (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that there has 
been a change in the law during the pendency of this 
appeal, with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In this case, the Board 
finds that VA has satisfied its duties to the veteran, 
under both former law and the new VCAA.  

Under the revised criteria, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  
38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran of 
the evidence of record, and the reasons for the denial of 
his claim, in a January 1994 Statement of the Case, as 
well as February 1998, June 1998, and April 2001 
Supplemental Statements of the Case.  He was also advised 
of his responsibilities to submit or identify evidence.  
See, e.g., RO letters of April and September 1993.  Thus, 
the Board finds that VA has satisfied its duties to notify 
the veteran under VCAA.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

Under VCAA, VA also has a duty to assist claimants to 
obtain evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  In this case, the veteran's service department 
medical records are on file, as are post-service VA 
clinical records.  The RO has also obtained service 
department verification of the veteran's participation in 
mustard gas testing during service.  38 U.S.C.A. 
§ 5103A(c) (West Supp. 2002); 38 C.F.R. § 3.159(c)(1)-(3) 
(2002).  There is no indication of relevant, outstanding 
records.  In fact, the veteran has indicated that he 
received no post-service psychiatric treatment.  The 
veteran was also afforded a VA psychiatric examination in 
January 2000 and the examiner provided a medical opinion 
addressing the issue on appeal.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002).  For 
all the foregoing reasons, VA's duties to the veteran have 
been fulfilled.  

I.  Factual Background

The veteran's service medical records are negative for 
complaints or findings of a psychiatric disorder.  

He submitted claims for various VA benefits in December 
1948, November 1959, and April 1961.  His applications are 
negative for notations of a psychiatric disorder, as are 
medical records obtained in connection with those claims.

In January 1993, the veteran submitted a claim of service 
connection for residuals of exposure to mustard gas.  He 
indicated that during his initial period of active 
service, mustard gas was placed on his forearms and skin 
was surgically removed from his forearms.  He also 
reported that he was placed in a gas chamber for a period 
of time, and stated that he had suffered from stress and 
recurrent skin problems due to the mustard gas testing.  
In a February 1993 telephone call, he clarified that he 
was seeking service connection for psychological stress 
due to the dehumanizing experience of exposure to mustard 
gas.  

In connection with his claim, the veteran was afforded a 
VA psychiatric examination in October 1993, at which he 
reported that he had been an unwilling participant in 
mustard gas testing while he was in the brig in service.  
He indicated that the first part of the testing involved 
putting a drop of mustard gas on each arm.  He also 
reported that skin was surgically removed from one arm, 
without sufficient anesthesia.  The second phase of the 
experiment involved being put into a gas chamber and 
apparently being exposed to mustard gas.  The veteran 
stated that he felt extremely disillusioned after this 
experience and indicated that it made him a more anxious 
person.  After examining the veteran, the examiner 
indicated that the veteran had clearly suffered from long 
term anxiety and a very chaotic, directionless life.  He 
indicated that this began well before active service, but 
seemed to have been made worse by his exposure to mustard 
gas due to his increased disillusionment of the 
government.  The examiner indicated that how much damage 
this exposure did to the veteran's neurologic system or 
his mental state was really impossible to tell.  He noted 
that the veteran quite likely suffered from a personality 
pathology, although extended testing was needed.  The 
examiner indicated that there was no Axis I diagnosis, but 
that there was an Axis II diagnosis of free floating 
anxiety, anger, and feels lost.  

In May 1998, the RO received a letter from the Department 
of Defense (DOD) verifying the veteran's participation in 
mustard gas testing during service.  The DOD indicated 
that the veteran's initials were found in a report dated 
in 1945, which documented the initials of participants in 
mustard gas testing.  It was noted that the participants 
in this testing were drawn, in part, from the Naval 
Disciplinary Barracks at Hart's Island, New York, and that 
the research involved arm or patch tests to determine the 
rate of penetration of vesicants into human skin.  It was 
further noted that full body gas chamber testing was not 
conducted.  

In January 1999, the veteran described the mustard gas 
testing that he underwent in service at a Board hearing at 
the RO.  He stated that they had been in a gas chamber 
without a mask.  He also indicated that liquid mustard gas 
was placed on each forearm and some tissue was removed 
from the right forearm, and the arm was stitched.  He 
indicated that every time he looked at the scars from the 
mustard gas testing, he felt stressed.  He also testified 
that the VA examiner in October 1993 had indicated that 
the mustard gas testing had aggravated his condition.

In its May 1999 Remand, the Board noted that in October 
1993, a VA examiner had indicated that although there was 
no Axis I diagnosis for the veteran (i.e. a clinical 
psychiatric disorder), there was an Axis II finding of 
free floating anxiety and anger.  The Board further noted 
that the examiner had indicated that the veteran's long 
term anxiety had been made worse by his exposure to 
mustard gas testing.  Thus, the Board concluded that a VA 
medical examination was necessary to determine 
definitively whether the veteran had any psychiatric 
disorder resulting from participation in mustard gas 
testing in service

On January 2000 VA psychiatric examination, the veteran 
reported that in his first year of service, he was 
arrested and placed in the brig.  He stated that while in 
the brig, two petty officers came in and advised those 
being held that they were going to volunteer for an 
experiment; if they refused, the petty officers indicated 
that things would go badly and they would probably be sent 
to Leavenworth.  He stated that on the next day, a drop of 
mustard gas was placed on the skin of both forearms and 
then the area was painfully excised.  Thereafter, the 
veteran noted that about 30 or 40 men, including himself, 
were placed in a room that was filled with mustard gas.  
He indicated that he had blocked out many of the details 
of the experience, but he did recall that they were 
required to take their gas masks off and that he felt 
intense burning sensations over his body.  The veteran 
indicated that following this experience, he was extremely 
disillusioned.  He stated that he had had an extremely 
deprived and difficult childhood, and had sought 
participation in the military to obtain some order and 
direction in his life.  He stated that he felt different 
after leaving the Navy and had felt that the experience 
made him less sure of himself.  With respect to current 
symptoms, the veteran stated that he felt edgy and angry a 
good deal of the time.  He stated that he had periodic 
bouts of depression, although he had never sought or 
received any psychiatric or other mental health treatment.  
After examining the veteran and reviewing the claims 
folder, the examiner indicated that it was is not entirely 
clear whether he suffered from any specific psychiatric 
disorder.  He noted that his description of symptoms was 
consistent with chronic generalized anxiety, precipitated 
by concerns about the future.  He noted that the veteran 
had recurrent thoughts about what was done to him in 
service and was extremely angry and disillusioned about 
the way he was treated; however, he indicated that it was 
not possible to attribute any of the symptoms to his in-
service experiences, particularly given his difficult and 
traumatic early childhood.  The examiner noted that the 
veteran had learned about mustard gas testing in 1991, and 
that his anger about what was done to him was certainly 
justified, but the examiner indicated that there was no 
clinical evidence that the symptoms were due to his in-
service experience.  The diagnoses included probable 
generalized anxiety disorder.

II.  Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2002).

Where a veteran served 90 days or more during a period of 
war and certain chronic diseases, including a psychosis, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2002). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service connection may also be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Moreover, the U.S. Court of Appeals for Veterans Claims 
(Court) has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, 
a nonservice-connected disability, the veteran is entitled 
to service connection for that incremental increase in 
severity attributable to the service-connected disability.  
Allen v. Brown, 7 Vet.App. 439, 448 (1995).

With regard to claims based on chronic effects of exposure 
to mustard gas and Lewisite, exposure during active 
service under the specified circumstances together with 
the subsequent development of any of the indicated 
conditions is sufficient to establish service connection 
for that condition:  (1) full-body exposure to nitrogen or 
sulfur mustard during active service together with the 
subsequent development of chronic conjunctivitis, 
keratitis, corneal opacities, scar formation, or the 
following cancers:  nasopharyngeal, laryngeal, or lung 
(except mesothelioma), or squamous cell carcinoma of the 
skin; (2) full-body exposure to nitrogen or sulfur mustard 
or Lewisite during active service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma, or chronic obstructive 
pulmonary disease; (3) full-body exposure to nitrogen 
mustard during active service together with the subsequent 
development of acute non-lymphocytic leukemia.  38 C.F.R. 
§ 3.316 (2002).

Under applicable criteria, VA shall consider all 
information and lay and medical evidence of record in a 
case with respect to benefits under laws administered by 
VA.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C. § 5107(b) (West 1991 
& Supp. 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990) (a claimant need only show an approximate 
balance of positive and negative evidence to prevail).

III.  Analysis

The veteran contends that he has an acquired psychiatric 
disorder which is causally related to his active service, 
particularly his participation in mustard gas testing.  

Initially, the Board notes that a psychiatric disorder was 
not clinically evident in service or for decades years 
thereafter.  Moreover, while the veteran was diagnosed 
with probable anxiety disorder on January 2000 VA medical 
examination, the examiner concluded that such condition 
was not casually related to the veteran's participation in 
mustard gas testing in service.  The record otherwise 
contains no competent medical evidence linking a current 
psychiatric condition with the veteran's active service or 
any incident therein, including participation in mustard 
gas testing.  While the veteran has speculated that he 
currently has an acquired psychiatric disorder which is 
related to his active service, the Board assigns much more 
probative value to the findings of objective medical 
professionals than to the lay assertions of the veteran.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

As to the veteran's contention that he has a psychiatric 
disorder which is related to his participation in mustard 
gas testing, the Board notes that the veteran's currently-
diagnosed psychiatric condition is not a disability for 
which presumptive service connection is warranted under 38 
C.F.R. § 3.316.  Again, although the veteran's 
participation in mustard gas testing has been documented, 
the record currently contains no competent medical 
evidence linking any current psychiatric disorder to his 
service or any incident therein, including participation 
in mustard gas testing.

Thus, lacking evidence of a psychiatric disorder in 
service or for many years thereafter, and lacking medical 
evidence of a link or causal relationship between any 
current psychiatric disorder his service, any incident 
therein, or any service-connected disability, the Board 
must conclude that the preponderance of the evidence is 
against the claim of service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

